


--------------------------------------------------------------------------------

Addendum No. 4


Dated May 23, 2018 to that certain agreement originally dated as of the 15th day
of April 2014 by and between HCi Viocare, a Nevada corporation, with offices at
Kintyre House, 209 Govan Road, Glasgow, Scotland, UK G51 1HJ (the "Company"),
and Dr. Christos Kapatos, resident of 66 Stewarton Drive, Cambuslang, Glasgow
G72 8DG, Scotland, UK (the "Advisor"), hereinafter referred to as the
"Agreement".


The Section 2. Term; Subsection 2.1 Term of that certain Agreement is amended as
follows:


"The term of this Agreement (the "Term") shall be from and including April 15,
2014, to and including April 15, 2019, unless this Agreement is earlier
terminated in accordance with Section 5".


This Addendum No. 4 shall enure to the benefit of and be binding upon the
parties hereto and their respective assigns, successors and personal
representative(s).
 
The terms and conditions and provisions as contained in the Agreement remain in
full force and effect.
 
This Addendum No. 4 shall be appended to and form a part of the Agreement.
 
IN WITNESS WHEREOF the parties hereto have caused this Addendum No. 4 to be duly
executed and delivered as of the day and year first written above.

 
 
The Company
 
 
/s/Sotirios Leontaritis 
HCi Viocare
By its President
Sotirios Leontaritis
 
The Advisor
 
 
/s/Dr. Christos Kapatos  
Dr. Christos Kapatos


